631 So.2d 303 (1994)
Michael Earl DOBBINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 80580.
Supreme Court of Florida.
February 10, 1994.
Jeffrey L. Dees of Dunn, Abraham, Swain & Dees, Daytona Beach, for petitioner.
Robert A. Butterworth, Atty. Gen., and Belle B. Turner, Daytona Beach, and Michael J. Neimand, Miami, Asst. Attys. Gen., for respondent.
Kenneth W. Shapiro of Berger & Shapiro, P.A., Ft. Lauderdale, amicus curiae for Anti-Defamation League of B'NAI B'RITH.
SHAW, Justice.
We have for review Dobbins v. State, 605 So.2d 922 (Fla. 5th DCA 1992), wherein the district court expressly ruled section 775.085, Florida Statutes (1989), commonly known as Florida's Hate Crimes Statute, constitutional. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. We have recently held the statute constitutional in State v. Stalder, 630 So.2d 1072 (Fla. 1994). We approve the decision in Dobbins on this issue.
It is so ordered.
OVERTON, McDONALD, GRIMES and KOGAN, JJ., concur.
HARDING, J., dissents with an opinion, in which BARKETT, C.J., concurs.
HARDING, Justice, dissenting.
I respectfully dissent from the majority opinion in this case for the reasons expressed *304 in my dissent in State v. Stalder, 630 So.2d 1072 (Fla. 1994) (Harding, J., dissenting).
BARKETT, C.J., concurs.